RADER, Circuit Judge.

ORDER

LG. Philips LCD Co. Ltd. moves to dismiss the appeal filed by Tatung Company of America and Tatung Company (Tatung) as premature. Tatung opposes. LG. Philips replies.
The district court granted a motion to dismiss Tatung’s Ninth Counterclaim. Other claims remain pending at the district court. Tatung filed an appeal seeking review of the order dismissing the counterclaim. Because not all claims for relief have been decided, this appeal is premature and must be dismissed. Spraytex, Inc. v. DJS & T, 96 F.3d 1377, 1379 (Fed. Cir.1996) (“In a case involving more than one claim, there is no final decision until a judgment is entered adjudicating all of the claims.”); Fed.R.Civ.P. 54(b).
Accordingly,
IT IS ORDERED THAT:
(1) The motion to dismiss is granted.
(2) Each side shall bear its own costs.